United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-597
Issued: November 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal of a November 17, 2009 Office of
Workers’ Compensation Programs’ merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than four percent impairment of the right upper
extremity and one percent impairment of the left upper extremity for which she received
schedule awards.
FACTUAL HISTORY
On December 11, 2007 appellant, then a 38-year-old mail handler, filed an occupational
disease claim alleging that she developed carpal tunnel syndrome due to her employment duties.
She underwent electrodiagnostic studies, including nerve conduction studies on
December 10, 2007. On January 7, 2008 the Office accepted appellant’s claim for right carpal
tunnel syndrome. In a letter dated February 11, 2008, it accepted the additional conditions of

ulnar/cubital tunnel syndrome on the right. The Office accepted the condition of left carpal
tunnel syndrome on February 26, 2008.
Dr. Richard D. Shin, a Board-certified surgeon, performed right endoscopic carpal tunnel
decompression on March 11, 2008. On April 11, 2008 he performed left endoscopic carpal
tunnel decompression. Appellant returned to light-duty work on June 18, 2008.
In a report dated July 18, 2008, Dr. Shin advised that appellant had reached maximum
medical improvement with respect to her bilateral carpal tunnel syndrome. He found a positive
Tinel’s sign over the right cubital tunnel and positive elbow flexion/compression test. Dr. Shin
stated that appellant’s current symptoms were due to right cubital tunnel syndrome. The Office
authorized anterior transposition of the ulnar nerve in the right elbow on December 10, 2008.
Dr. Shin performed this surgery on December 12, 2008.
Appellant returned to light-duty work on March 13, 2009. In a report dated June 12,
2009, Dr. Shin stated that she had reached maximum medical improvement with regard to her
right elbow. He stated that appellant had normal active range of motion and adequate grip and
pinch strength. Dr. Shin opined that her level of permanent disability was mild. On
June 16, 2009 appellant requested a schedule award.
Dr. Shin evaluated appellant’s permanent impairment on July 2, 2009 found normal range
of motion in the wrists. He also noted mild intermittent alteration of sensation in the right ulnar
nerve distribution. Dr. Shin indicated that appellant and an impairment rating between 0 to 10
percent. In evaluating appellant’s right elbow, he found minimal alteration of sensation around
the incision, normal range of motion and minimal intermittent numbness and tingling involving
right ring and small fingers. Dr. Shin opined that appellant had 10 percent impairment.
The Office medical adviser, Dr. Neil Ghodadra, reviewed the medical evidence on
August 23, 2009. He rated appellant’s permanent impairment in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.1 The Office medical adviser found that appellant’s history of carpal tunnel
syndrome with mild symptoms and normal functional scale was a grade modifier 1 impairment
and one percent impairment for each upper extremity based on Table 5-23 of the A.M.A.,
Guides.2 He found that residual compression symptoms of the right ulnar nerve with mild
intermittent symptoms and decreased sensation lead to a high grade modifier 1 impairment and
an impairment rating of three percent. The Office medical adviser concluded that appellant had
four percent impairment of the right upper extremity and one percent impairment of the left
upper extremity.
By decision dated November 17, 2009, the Office granted appellant schedule awards for
four percent impairment of the right upper extremity and one percent impairment of the left
upper extremity.

1

A.M.A., Guides (6th ed. 2009).

2

Id. at 449, Table 15-23.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such
adoption. Effective May 1, 2009, the Office began using the sixth edition of the A.M.A., Guides
to calculate schedule awards.4
For evaluating impairment related to dysfunction of the median and ulnar nerves, the
sixth edition of the A.M.A., Guides (6th ed. 2009) contains Appendix 15-B (Electrodiagnostic
Evaluation of Entrapment Syndromes). It provides that the criteria for carpal tunnel syndrome
include distal motor latency longer than 4.5 milliseconds for an 8-centimeter study; distal peak
sensory latency longer than 4.0 centimeters for a 14-centimeter distance; and distal peak
compound nerve latency of longer than 2.4 milliseconds for a transcarpal or midpalmar study of
8 centimeters. If different distances were used in testing, correction to the above-stated distances
could be accomplished by assuming each one centimeter of distance required 0.2 milliseconds.5
For ulnar nerve entrapment there must be motor conduction velocity less than 50 milliseconds
for an 8 to 10-centimeter segment of the nerve posterior to the elbow, or an above elbow to
below elbow 8 to 10-centimeter segment conduction velocity that is at least 10 milliseconds
slower than the conduction velocity in the below elbow to wrist segment.
If carpal tunnel syndrome or cubital tunnel syndrome is found under the standards of
Appendix 15-B, impairment is evaluated under the scheme found in Table 15-23
(Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.6 In Table
15-23, grade modifiers are described for test findings, history and physical findings. A survey
completed by a given claimant, known by the name QuickDASH, is used to further modify the
grade and to choose the appropriate numerical impairment rating.7 If carpal tunnel syndrome is
not found under the standards of Appendix 15-B, impairment due to median nerve dysfunction is
evaluated under the scheme found in Table 15-21 (Peripheral Nerve Impairment: Upper
Extremity Impairments).8 Under Table 15-21, observed conditions are placed into classes
3

5 U.S.C. §§ 8101-8193.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
5

Id. at 487, Appendix 15-B.

6

See id. at 449, Table 15-23.

7

Id. at 448.

8

Id. at 437-40, Table 15-21 (portion relating to median nerves).

3

(ranging from Class 0 to Class 4) based on diagnosis and the severity of the condition. After the
class is identified, the precise degree of the impairment can be modified by various factors,
including functional history, physical examination and clinical studies.9
Proceedings before the Office are not adversarial in nature and the Office is not a
disinterested arbiter; in a case where the Office “proceeds to develop the evidence and to procure
medical evidence, it must do so in a fair and impartial manner.”10
ANALYSIS
The Office accepted that appellant developed bilateral carpal tunnel syndrome and
ulnar/cubital tunnel syndrome on the right. Appellant requested a schedule award and submitted
a July 2, 2009 report from Dr. Shin reporting mild intermittent alteration of sensation in the right
ulnar nerve distribution, minimal alteration of sensation around the incision in appellant’s right
elbow as well as minimal intermittent numbness and tingling involving right ring and small
fingers. Dr. Shin rated appellant’s impairment at 10 percent without further explanation of how
he reached this rating. He did not attempt to correlate his findings with the A.M.A., Guides.
Dr. Shin did not clearly indicate whether appellant’s carpal tunnel findings were bilateral or
whether one extremity was worse than the other. It is also unclear from his report whether he
believed that appellant had up to 10 percent impairment due to her carpal tunnel syndrome and
an additional 10 percent impairment due to ulnar/cubital tunnel syndrome. Without detailed
findings or any medical reasoning supporting Dr. Shin’s 10 percent impairment ratings, this
report is not sufficient to meet appellant’s burden of proof.
On August 23, 2009 Dr. Ghodadra, reviewed the sixth edition of the A.M.A., Guides. He
found that carpal tunnel syndrome with mild symptoms and normal functional scale leads to a
grade modifier 1 impairment and one percent impairment for each upper extremity based on
Table 15-23 of the A.M.A., Guides.11 Dr. Ghodadra noted that residual compression symptoms
of the right ulnar nerve with mild intermittent symptoms and decreased sensation led to a high
grade modifier 1 impairment and an impairment rating of three percent. He concluded that
appellant had four percent impairment of the right upper extremity and one percent impairment
of the left upper extremity.12
With respect to evaluating impairment related to dysfunction of the median nerves,
Appendix 15-B (Electrodiagnostic Evaluation of Entrapment Syndromes) contains criteria for
evaluating whether carpal tunnel or cubital tunnel syndrome is present. If carpal tunnel or
cubital syndrome is found under the standards of Appendix 15-B, impairment is evaluated under
the scheme found in Table 15-23. If carpal tunnel or cubital tunnel syndrome is not found under
the standards of Appendix 15-B, impairment due to median or ulnar nerve dysfunction is
evaluated under the scheme found in Table 15-21. There is no evidence that either Dr. Shin or
9

Id. at 406-09.

10

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

11

A.M.A., Guides 449, Table 15-23.

12

Id.

4

Dr. Ghodadra addressed the content of Appendix 15-B. It is not clear whether the
electrodiagnostic nerve testing of December 10, 2007 was sufficiently complete to allow
evaluation of the existence of carpal tunnel syndrome or cubital tunnel syndrome under
Appendix 15-B. The testing results did not indicate over what distance nerve conduction was
tested or provide findings for distal peak compound nerve latency.13
For these reasons, the case will be remanded for development regarding the extent of
appellant’s impairment.14 After such development as it deems necessary, the Office will issue an
appropriate decision regarding appellant’s entitlement to schedule award compensation.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the extent of
appellant’s permanent impairment to her upper extremities.
ORDER
IT IS HEREBY ORDERED THAT the November 17, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: November 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Id. at 487, Appendix 15-B.

14

W.W., Docket No. 09-2243 (issued June 24, 2010).

5

